Citation Nr: 1203438	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a seizure disorder manifested by chills and a leg condition.

3.  Entitlement to service connection for an upper spine disability.

4.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in August 2009.   

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for schizophrenia, an upper spine disability, and a seizure disorder manifested by chills and a leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hyperlipidemia was not manifested during the Veteran's active duty service or for years after service, nor is it otherwise related to service.



CONCLUSION OF LAW

Hyperlipidemia was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated March 2008.                                                                       

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of alleged hyperlipidemia.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that hyperlipidemia, first reported many years post service, had its onset in service or is otherwise related thereto.

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular diseases, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At his May 2011 Board hearing, the Veteran testified that he has been prescribed medicine to treat his elevated cholesterol.  He denied having any diagnosed disability resulting from high cholesterol.  He admitted to having a weight problem; but he denied having blocked arteries, a stroke, or any heart problems.  He could not remember whether anyone in service told him that he had high cholesterol.  

The Board notes that the service treatment records reflect no findings of elevated cholesterol.  A March 1989 laboratory report from Florida State Hospital reflects that four years after discharge from service, the Veteran's cholesterol was 180 (within normal limits).  

A December 2007 laboratory report from Anchor Medical Group reflects that (22 years after discharge) the Veteran's cholesterol was 219 (slightly elevated).  

The lack of any post-service treatment records that reflect elevated cholesterol levels until December 2007 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
 
Moreover, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

In this case, the Veteran has admitted that his elevated cholesterol has not resulted in a disability.  He testified that he has not been diagnosed with any disability as a result of high cholesterol.  

The Board finds that the service treatment records reflect no findings attributed to high cholesterol; there are no post service findings of high cholesterol for years after service; there is no competent medical opinion that attributes high cholesterol to service; and the high cholesterol has not resulted in any diagnosed disability.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for hyperlipidemia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hyperlipidemia is not warranted.  To this extent, the appeal is denied.  


REMAND

Schizophrenia
The Veteran testified that he was treated for a psychiatric disability during service.  However, he testified that he was not treated at a unit treatment facility.  Instead, he stated that he was treated at a Navy Hospital; and that these records have not been obtained by the RO.  The Board finds that a remand is warranted so that the RO can request these records.  

If, and only if, the records reflect that the Veteran was treated during service for a psychiatric disability, then the RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature, severity, and etiology of the disability.  The examiner should note that the records in the claims file suggest that the Veteran had psychiatric concerns as early as childhood; and that a psychiatric disability may have pre-dated service.  As such, the examiner should render and opinion as to whether it is at least as likely as not that the Veteran's psychiatric disability was caused by service; or, if the examiner finds that the disability pre-dated service, whether it is at least as likely as not that the pre-existing disability was aggravated during service beyond the natural progression of the disability.  

Seizures
The Veteran testified that he has been treated by a civilian doctor (neurologist) for his seizures, and that these records have not been obtained by the RO.  The Board finds that a remand is warranted so that the RO can obtain these records and include them with the claims file.  

Back disability
The Veteran testified that his back disability is related to his seizure disability.  Consequently, the claim is inextricably intertwined with the issue of entitlement to service connection for a seizure disability.

The Board notes that if the RO grants service connection for a seizure disability, a VA examination would be warranted to determine whether it is at least as likely as not that the Veteran's back disability was caused by his seizure disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to find out which Navy Hospital treated him for a psychiatric disorder.  The RO should than request those records from the hospital and incorporate them into the claims file.

2.  If, and only if, the service treatment records reflect treatment for a psychiatric disability, the Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of the Veteran's psychiatric disability (to include schizophrenia).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran has a psychiatric disability (to include schizophrenia) that began during or is causally linked to any incident of service.

If the examiner determines that the Veteran's psychiatric disability predated service, then the examiner should opine whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's pre-existing psychiatric disability was aggravated during service beyond the natural progress of the disease.  

The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO should send the Veteran an Authorization and Consent Form so that he can identify the private neurologist that is treating his seizures.  The RO should obtain these records and incorporate them with the claims file.  

4.  If, and only if, the RO grants service connection for a seizure disorder, the Veteran should be scheduled for a VA examination to determine the nature, extent, and etiology of the Veteran's back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran has a back disability that is causally linked to his seizure disability.
     
5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


